

Second Amendment To
The HP Inc. Severance and
Long-Term Incentive Change in Control Plan
for Executive Officers
As amended and restated effective November 1, 2015




The HP Inc. Severance and Long-Term Incentive Change in Control Plan for
Executive Officers (the "Plan"), as amended and restated effective November 1,
2015, is hereby amended, effective for employee notifications occurring on or
after December 7, 2016, to add the following to Appendix A for
Performance-Adjusted Restricted Stock Units (“PARSUs”) generally granted on or
after December 7, 2016.


Performance-Adjusted RSUs (PARSUs) With 2-Part Service Vesting
(Generally granted on or after December 7, 2016)


Assumptions regarding Award design:
The vesting terms of the PARSU Award are as follows:
A portion of Segment 1 of the PARSUs will vest when performance for that segment
is certified at the end of the 2-year period, with continued service. The
portion becoming vested will depend on performance against Year 1 EPS and 2-year
TSR targets, and will range from 0% to 200% of the target number of Segment 1
PARSUs.
A portion of Segment 2 of the PARSUs will vest when performance for that segment
is certified at the end of the 3-year period, with continued service. The
portion becoming vested will depend on performance against Years 2 and 3 EPS and
3-year TSR targets, and will range from 0% to 200% of the target number of
Segment 2 PARSUs.
Upon the Executive Officer's Qualifying Termination prior to the PARSUs becoming
100% vested, the Executive Officer is entitled to "pro rata vesting" of the
PARSU Award. In this case, the service period and the performance period for
each Segment are the same, as illustrated below:


Applicable Segment
Performance Period
Service Period
Segment 1
Year 1 EPS; 2-year TSR
2 years
Segment 2
Years 2 and 3 EPS and 3-year TSR
3 years



The rules of proration are as follows:
1.     For each Segment, if the Executive Officer's termination of employment
occurs prior to the end of the applicable performance period, the PARSU will
vest pro rata at the end of the relevant segment, based on the number of full
months elapsed from the beginning of the relevant performance period to the date
of the Qualifying Termination, divided by the number of months in the relevant
performance period.
These rules can be illustrated as follows:


Pro-ration of PARSUs With 2-Segment Performance/Service Periods
Performance-Adjusted RSUs
Termination of Employment
Number of PARSUs Vested
6 months after the beginning of the performance period
Segment 1: 50% (6/12) of the Year 1 EPS shares and 25% (6/24) of the Segment 1
TSR shares that would have been earned become vested at the end of the 2-year
performance period.
Segment 2: 0% (0/12) of the Year 2 EPS shares, 0% (0/12) of the Year 3 EPS
shares and 16.66% (6/36) of the Segment 2 TSR shares that would have been earned
become vested at the end of the 3-year performance period.
12 months after the beginning of the performance period
Segment 1: 100% (12/12) of the Year 1 EPS shares and 50% (12/24) of the Segment
1 TSR shares that would have been earned become vested at the end of the 2-year
performance period.
Segment 2: 0% (0/12) of the Year 2 EPS shares, 0% (0/12) of the Year 3 EPS
shares and 33.33% (12/36) of the Segment 2 TSR shares that would have been
earned become vested at the end of the 3-year performance period.
24 months after the beginning of the performance period
Segment 1: 100% (12/12) of the Year 1 EPS shares and the Segment 1 TSR shares
that would have been earned become vested at the end of the 2-year performance
period.
Segment 2: 100% of the Year 2 EPS shares that have been earned become vested at
the end of the 3-year performance period, 0% (0/12) of the Year 3 EPS shares and
66.67% (24/36) of the Segment 2 TSR shares that would have been earned become
vested at the end of the 3-year performance period.
30 months after the beginning of the performance period
Segment 1: Zero (0) additional Year 1 EPS and Segment 1 TSR shares become vested
because they became vested automatically at the end of the 2-year performance
period.
Segment 2: 100% (12/12) of the Year 2 EPS shares that have been earned become
vested at the end of the 3-year performance period, 50% (6/12) of the Year 3 EPS
shares and 83.33% (30/36) of the Segment 2 TSR shares that would have been
earned become vested at the end of the 3-year performance period.





This Second Amendment is executed this ____ day of November, 2016, to be
effective as of the date indicated above.
HP INC.








By: /s/ Tracy S. Keogh            
 


Tracy S. Keogh
Chief Human Resources Officer    


